Name: Commission Regulation (EEC) No 3620/85 of 20 December 1985 amending Regulation (EEC) No 3267/85 on the transport and sale of cereals held by the French intervention agency for the purpose of disposal in animal feed in certain regions of France affected by drought
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/46 21 . 12. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3620/85 of 20 December 1985 amending Regulation (EEC) No 3267/85 on the transport and sale of cereals held by the French intervention agency for the purpose of disposal in animal feed in certain regions of France affected by drought the French intervention agency with a view to its disposal in animal feed in 36 French departments affected by the drought in the summer of 1985 ; Whereas, by communication of 2 December 1985 , France informed the Commission that three new departments had been declared victims of the drought in the summer of 1985 and requested that the measure provided for in Regulation (EEC) No 3267/85 also be extended to the said departments ; whereas the said request should be granted and the Annex to that Regulation amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section , of certain intervention measures, particularly those involving the buying-in , storage and sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 2139/85 (4), and in particular Article 5 ( 1 ) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (*), stipulates that cereals held by the intervention agencies are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (6), as last amended by Regulation (EEC) No 1806/85 (7), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 3267/85 (8) provided for the sale of 200 000 tonnes of barley held by HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3267/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 327, 14 . 11 . 1981 , p. 1 . (4) OJ No L 199 , 31 . 7 . 1985, p. 13 . Is) OJ No L 281 , 1 . 11 . 1975, p. 49 . (6) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 169 , 29 . 6 . 1985, p. 73 . (8) OJ No L 311 , 22 . 11 . 1985, p. 27 . 21 . 12. 85 Official Journal of the European Communities No L 344/47 ANNEX List of the departments for which the cereals are intended Dordogne Gironde Lot-et-Garonne Landes Pyrenees-Atlantiques Puy-de-Dome Allier Cantal Haute-Loire Lozere Gard Herault Aude Pyrenees-Orientales Haute-Vienne Creuse Correze Lot Aveyron Tarn Tarn-et-Garonne Gers Haute-Garonne Ariege Hautes-Pyrenees Cote-d'Or Nievre Saone-et-Loire Cher Indre Charente Charente-Maritime Vienne Loire Haute-Corse Corse-du-Sud Deux-Sevres Rhone Yonne